Citation Nr: 1528764	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and a generalized anxiety disorder.

3.  Entitlement to a total rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to October 1980.  This appeal comes before the Board of Veterans' Appeals (Board) from March 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran's claim of entitlement to service connection for depression has been recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence shows the Veteran has been diagnosed with major depressive disorder and a generalized anxiety disorder.  

The record before the Board consists of a paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The issues of entitlement to service connection for an acquired psychiatric disorder,
to include major depressive disorder and a generalized anxiety disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested for the issue of entitlement to service connection for a seizure disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a seizure disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  During a hearing before the Board in April 2014, the Veteran withdrew the appeal for entitlement to service connection for a seizure disorder.  There remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal for service connection for a seizure disorder is dismissed.


REMAND

The Veteran contends that his current psychiatric disorders had their onset during active service.  Specifically, during an April 2014 hearing before the Board, the Veteran asserted that during training he witnessed an M-16 rifle explode in the face of a fellow soldier, resulting in the disfigurement of the soldier's face.  He stated that following the incident, he became overwhelmed with fear when he fired or heard a rifle.  The Veteran further stated that he was sent to counseling through the chaplain, which ultimately resulted in a recommendation for his discharge from service.  

The Veteran's service treatment records for his period of active service include a January 1980 induction examination, which is negative for complaints or a diagnosis of a psychiatric disorder.  A record dated in September 1980 notes that the Veteran was referred for "adjustment" and "personal" related problems; mental status examination was unremarkable.  The examiner noted that counseling would continue, and he recommended that the Veteran be discharged.  A June 1984 induction examination for the National Guard is negative for complaints or a diagnosis of a psychiatric disorder.    

Post-service records include private treatment records dated in 2002 through 2003 noting the Veteran's report of feelings of depression and anxiety.  A record dated in May 2004 notes a diagnosis of anxiety due to hyperthyroidism.  Records dated in 2005 and 2006 note diagnoses of depressive disorder.    

In February 2011, the Veteran underwent a VA examination.  Upon examination and review of the claims file, the examiner diagnosed major depressive disorder.  The examiner concluded that the Veteran's current major depressive disorder was "less likely as not" caused by or a result of service.  In providing this opinion, the examiner noted that there was no direct temporal relationship between the onset of adjustment and personal related problems during service in 1980 and the onset of depression symptomatology in 2004.  A subsequent private evaluation dated in February 2013 from J.R., Ph.D., notes diagnoses of major depressive disorder and a generalized anxiety disorder.  J.R. concluded that the Veteran's current psychiatric disorders were "at least as likely as not" due to active service.  In providing this opinion, J.R. stated that there was no evidence of significant history of psychological disturbance prior to the Veteran's period of active service.  J.R. further indicated that he reviewed the Veteran's post-service records, noting the Veteran's repeated report of an inservice incident, namely, that he witnessed a rifle explode in another soldier's face.       

To date, the opinions of record are inadequate to adjudicate the claim; the VA examiner only addressed the diagnosis of major depressive disorder, as the Veteran's diagnosis of a generalized anxiety disorder followed the February 2011 VA examination.  Similarly, the private examiner based his opinion upon the Veteran's reported history of an inservice incident, which has not been verified.  Moreover, there is no indication of record that the private examiner reviewed the Veteran's service treatment records.      

Accordingly, a medical opinion addressing the etiology of the Veteran's generalized anxiety disorder diagnosed during the February 2013 private examination is necessary to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to development pertaining to the Veteran's claimed aforementioned in-service incident, there is no indication of record that the RO attempted to obtain the Veteran's personnel file, or verify such incident with the U.S. Army & Joint Services Records Research Center (JSRRC).  Accordingly, the Board finds that the RO must attempt to complete the aforementioned development.  38 C.F.R. § 3.159 (2014).

Finally, the issue of entitlement to service connection for an acquired psychiatric disorder is inextricably intertwined with the pending claim for entitlement to a TDIU.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence relevant to his claims.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's entire personnel file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must direct the JSRRC to provide any information that might corroborate the Veteran's alleged inservice incident.  Specifically, the JSRRC must attempt to verify whether the Veteran witnessed an M-16 rifle explode in the face of a fellow soldier, resulting in the disfigurement of the soldier's face during training between the period of May 1980 through October 1980. 

3.  Thereafter, the evidence of record, to include all electronic records must be made available to the February 2011 VA examiner, and the examiner must specify in the examination report that these records were reviewed.  If the VA examiner who conducted the February 2011 examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the February 2011 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Based on a review of all of the evidence of record, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current generalized anxiety disorder had its onset during service, or is otherwise related to service?

In rendering such opinion, the examiner must consider and comment on:  
* Service treatment records, to include a September 1980 record that notes that the Veteran was referred for "adjustment" and "personal" related problems; mental status examination was unremarkable.  The examiner noted that counseling would continue, and he recommended that the Veteran be discharged, and a June 1984 induction examination for the National Guard, which is negative for complaints or a diagnosis of a psychiatric disorder; 
* May 2004 private record that notes a diagnosis of anxiety due to hyperthyroidism; and  
* February 2013 private opinion that includes the J.R., Ph.D.'s comment that the Veteran's current psychiatric disorders were "at least as likely as not" due to active service, as there was no evidence of significant history of psychological disturbance prior to the Veteran's period of active service, and based on the Veteran's report that he witnessed a rifle explode in another soldier's face during service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


